Citation Nr: 1128013	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-47 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for mechanical low back pain with early degenerative changes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from January 1960 to January 1964 and from January 1967 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony before the undersigned Veterans Law Judge at a hearing at the RO in March 2011.  A transcript of this hearing is in the claims folder.  

At the March 2011 hearing, the Veteran indicated that he had recently received treatment at a VA facility.  He stated that he would waive RO consideration of these records if they were obtained.  They have been obtained, and the Board notes they do not reflect any treatment for the Veteran's back.  Nevertheless, he has waived RO consideration, and the Board may proceed with adjudication of the Veteran's appeal. 


FINDING OF FACT

The Veteran retains 50 degrees of forward flexion of the lumbar spine without evidence of additional limitation due to pain, weakness, incoordination, or fatigue with repetitive motion; there is no evidence of ankylosis, and he experienced no incapacitating episodes during the past year. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's mechanical low back pain with early degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in May 2008 that contains all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This was provided to him prior to the initial adjudication of his claim.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  All relevant VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations.  Although the claims folder was not available at the most recent VA examination, the Board notes that in claims for increased evaluations it is the current state of a Veteran's disability that is the most relevant.  Moreover, he provided a pertinent history at the examination.  There has been no contention that failure to provide this examiner with the claims folder resulted in any harm to the Veteran, and there is no further evidence of such harm.  The Social Security Administration (SSA) has been contacted, and they have confirmed that they do not have any records regarding the Veteran.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Increased Evaluation

The Veteran contends that the 20 percent evaluation currently assigned to his service connected lumbar spine disability is inadequate to reflect the impairment it causes.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The record shows that entitlement to service connection for mechanical low back pain was established in a January 1996 rating decision.  A 10 percent evaluation was assigned under the rating code for lumbosacral strain.  See 38 C.F.R. § 4.71a, Code 5295 (1995).  A March 1993 rating decision increased the evaluation to the current 20 percent level under this same rating code.  His current claim for an increased evaluation was received in April 2008.  

The rating criteria for lumbosacral strain is now found at 38 C.F.R. § 4.71a, Code 5237.  Under that Diagnostic Code, lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 

The most recent evidence shows that the Veteran's pathology now includes mild disc bulge, central canal stenosis, and bilateral foraminal narrowing.  This indicates that the rating code for intervertebral disc syndrome should be considered.  Intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine provided above, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 20 percent evaluation is warranted.  

Note 1 of that Diagnostic Code provides that, for purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The evidence for consideration includes a February 2008 VA X-ray study.  The impression was mild degenerative spondylitis in the lower lumbar spine.  There was also muscle spasm versus spinal instability at the L4 to L5 level with mild offset.  

A March 2008 VA magnetic resonance imaging study (MRI) resulted in an impression of mild diffuse disc bulge and facet joint hypertrophy from L1 to L2 through L4 to L5, most significant at L4 to L5, where there was moderate central canal stenosis and mild bilateral foraminal narrowing.  

The Veteran was provided a VA fee basis examination in May 2008.  The Veteran reported constant pain that traveled to the right anterior thigh.  He did not have any bladder or bowel complaints.  The pain was described as crushing and aching, and was an 8 on a scale of 1 to 10, with 10 being the most severe.  Pain was elicited with physical activity and relieved by rest and pain medication.  It became worse with standing or walking for 10 or 15 minutes, or with bending.  He could function with medication even when pain was present.  The Veteran said that his condition had not resulted in any incapacitation.  

The physical examination showed that the Veteran did not require any assistive devices for ambulation.  His posture and gait were normal.  There was no evidence of radiating pain on movement of the spine.  There was no muscle spasm or tenderness, and straight leg testing was negative.  The Veteran did not have ankylosis of the lumbar spine.  Flexion was to 50 degrees; extension was to 20 degrees; right and left lateral flexion was to 20 degrees; and right and left rotation was to 30 degrees.  Repetitive use resulted in additional limitation due to pain and lack of endurance, but this did not result in any additional loss of motion.  There was no additional limitation due to fatigue, weakness, or incoordination.  The examiner stated that there were no signs of intervertebral disc syndrome.  The neurological examination showed that motor function and sensory function were within normal limits.  The diagnosis was degenerative change, mechanical back pain with muscle spasm, based on subjective history and objective examination.  The Veteran continued to be able to do his activities of daily living.  

VA treatment records dated from 2008 to 2011 show that the Veteran occasionally reported low back pain.  He experienced a flare-up in April 2009.  A May 2009 computed tomography scan (CT) revealed significant hypertrophic and sclerotic degenerative changes of all the middle and lower lumbar facet interarticular facet joints, as well as bulging disc and facet joint hypertrophy that somewhat narrowed the right and left L4 neural foramina.  Nursing records from September 2009 show that the Veteran walked frequently and had no limitation on his mobility.  

The Veteran underwent another VA examination of his spine in January 2011.  Currently, the Veteran reported chronic low back pain with recurrent pain radiating into the right leg down to the foot.  This was said to be constant rather than intermittent flare-ups.  His only relief was sitting or lying down.  Any weight bearing would cause pain, as would twisting movements.  The Veteran would not lift anything heavier than 20 pounds.  Changes in the weather would also produce pain.  He did not have any loss of bowel or bladder function.  He did have a history of a cerebrovascular accident about four years ago.  The Veteran did not have any prescribed bed rest in the past year.  He had last worked in 1990, and had quit his job for reasons unrelated to his back.  The Veteran was independent of daily living and did not use any assistive devices.  

On examination, the Veteran appeared to be a little stiff but there was no other evidence of an antalgic limp.  He did not use an assistive device, and he was able to stand erect.  The Veteran had 50 degrees of flexion and 15 degrees of extension.  He reported pain throughout the motion, greatest at the end point, with slight grimacing noted.  There was zero to 20 degrees of right and left lateral bending; zero to 35 degrees of right lateral rotation and 40 degrees of left lateral rotation.  No objective manifestations of pain were noted, and there was no objective evidence of tenderness or spasm.  There were no additional limitations of motion after three repetitive motions.  Although he did not work, potential limitations included more than short periods of standing or walking, as well as repetitive bending or heavy lifting.  The neurological evaluation noted normal motor findings, although both ankle jerks were absent.  Straight leg raising was negative for radicular pain.  The impression was service connected low back pain with lumbar spondylosis and disc disease.  

At the March 2011 hearing, the Veteran testified that pain prevents him from bending over all the way to the floor to do his household tasks.  He had difficulty putting on socks or tying his shoes, and was unable to carry anything heavy.  The Veteran reported having recently begun to experience radiating pain to the leg, which had caused him to fall on a previous occasion.  He said that his worse symptom was the pain.  See Transcript.  

The Veteran is already in receipt of a 20 percent evaluation for his disability.  
Basically, there are two ways in which the Veteran may receive a higher evaluation for his lumbar spine disability under the rating criteria.  He can receive a 40 percent rating under The General Rating Criteria for Disabilities of the Spine if he has forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  In the alternative, he is also entitled to a 40 percent evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if he has incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  However, a review of the evidence demonstrates that he does not meet either of these criteria.  

At both the May 2008 and January 2011 examinations, forward flexion was from zero to 50 degrees.  On both occasions, the examiners noted that while movement could be painful, there was no additional limitation of motion due to pain, weakness, incoordination or fatigability after repetitive motion.  The VA treatment records show that the Veteran experienced one flare-up in April 2009.  The examination reports do not note flare-ups and state his pain is more or less constant.  The Board finds that given the limited duration of the Veteran's flare-ups, the findings that the Veteran has little or no significant limitations in his activities of daily living, and the inability of any further limitation to be induced on examination with repetitive motion, the Veteran's symptoms more nearly resemble those required for the current 20 percent evaluation instead of the 30 degrees or less of flexion needed for a 40 percent rating.  There is no evidence of ankylosis of the lumbar spine, and the January 2011 examiner specifically stated there was no ankylosis.  

In reaching this decision, the Board has considered the provisions of Note (1) about the separate evaluation of any associated objective neurologic abnormalities due to the back disability.  The evidence does not support any separate evaluation.  Although the Veteran complains of radiating pain to his right leg, both examinations were negative for radiating pain on objective straight leg raising.  The Veteran does not experience any bowel or bladder impairment.  

As for incapacitating episodes, the January 2011 examiner said that the Veteran had not been prescribed any bed rest during the previous year.  There is no other evidence that the Veteran has experienced any incapacitating episodes as defined by regulation.  This does not approach the four to six weeks of incapacitating episodes needed for a higher rating.  The Board must conclude that there is no basis for an evaluation in excess of 20 percent under the rating criteria.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5243.  

The Board has also considered entitlement to an increased evaluation on an extraschedular basis, but application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, there is no objective evidence that the Veteran's service connected disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The Veteran has not worked since 1990, and he retired for reasons not related to his back disability.  He is able to perform all of his activities of daily living, albeit with some difficulty when bending over.  There is no evidence that the Veteran experiences any symptoms not contemplated in the rating criteria, and no evidence of a hospitalization for his lumbar spine disability.  Hence, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under the above-cited regulation, was not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

Entitlement to an evaluation in excess of 20 percent for mechanical low back pain with early degenerative changes is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


